             Case 2:19-cv-00013-LPR Document 42 Filed 07/02/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                       DELTA DIVISION

DERRICK BARBER                                                                                     PLAINTIFF

v.                                  Case No. 2:19-cv-00013-LPR

BUREAU OF PRISONS, et al.                                                                      DEFENDANTS

                                                     ORDER

          The Court has received a Recommendation (Doc. 41) from United States Magistrate Judge

Beth Deere to grant the Defendant’s Motion for Summary Judgment (Doc. 35) and dismiss Mr.

Barber’s claims with prejudice.           Mr. Barber did not file an objection to this Recommendation.

After careful review of the Recommendation and the record, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings with

one procedural alteration.          In my view, when summary judgment is granted in favor of a

defendant, the proper procedural conclusion of the case is not a dismissal of the claim, but an entry

of judgment in favor of the defendant. With that slight procedural distinction, the Court adopts

Judge Deere’s Recommendation. (Doc. 41).

          Defendant’s Motion for Summary Judgment (Doc. 35) is GRANTED.                             Judgment is

entered in favor of the United States1 on all claims.

             IT IS SO ORDERED this 2nd day of July 2020.



                                                              ________________________________
                                                              LEE P. RUDOFSKY
                                                              UNITED STATES DISTRICT JUDGE




1
    The only remaining defendant in this case is the United States. Defendants previously named in this matter were
    terminated by the Court’s Order issued on April 17, 2019. (Doc. 10).
